DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.

Response to Arguments

Applicant’s arguments with respect to claims 1-6, 8-9, 11-18, 25-28 have been considered but are moot in view of new ground of rejection.
	In response to Applicant’s request for an interview (page 8), an interview has been made.
Applicant argues Tinsman in view of Kweon and Krasadakis or Diao do not teach or suggest “receiving a request for tracking a plurality of secondary content viewport viewing parameters for the plurality of secondary content viewports…, in response to the request, tracking the plurality of secondary content viewport viewing parameters received in the MPD for the plurality of secondary content viewport within the 360 degree video” (pages 8-11). This argument is respectfully traversed.
As discussed during the telephonic interview and in the final rejection, Tinsman and its fully incorporated by references (e.g., Markel) discloses receiving a request/command with trigger such as start trigger, and/or tracking information from transmission station, producer, etc. for tracking of selections/clicks/responses/interacts related to secondary content viewing parameters of hotspots/blank space/interactive areas in the media presentation description provided with video signal for use to track/monitor the selection/interaction/clicks of associated with each hotspots/objects in the video – see include, but are not limited to, figures 1, 7-8, 13-15, 18, 21 -27, 37, paragraphs 0044, 091, 0106, 0110, 0116, 0121, 0138, 0140, 0142-0145, 0150, 0161; Markel’425: figure 9, paragraphs 0039, 0052-0053). 
Thus, the teaching of receiving request/command with trigger/designate tags of interactive area/hotspot, etc. for tracking information of clicks/selections associated with each hotspot, interactive area/objects in the video is read on “receiving a request for tracking a plurality of secondary content viewport viewing parameters for the plurality of secondary content viewports…”
The teaching of 360 degree video is taught by Kweon (see paragraphs 0045, 0050, 0054-0055). Therefore, the combination of the references disclose “receiving a request for tracking a plurality of secondary content viewport viewing parameters for the plurality of secondary content viewports within the 360 degree video in a media presentation description”.
Tinsman also disclose in response to receiving designation, triggers, etc. associated with the hotspot, interactive areas, blank space, etc., tracking the secondary content viewing parameters such as contour data, designated tags, triggers, etc. of the hotspot, interactive areas, objects associated with selections/clicks/interacts by user for providing secondary content such as advertisement, replacement advertisement, etc. – see include, but are not limited to, figures 1, 7-8, 13-15, 18, 21 -27, 32-33, 37, paragraphs 0099-0102, 0110, 0121 0130, 0132, 0140, 0143-0145, 0150; Markel: figures 3A-3C, 7); Kweon discloses tracking viewing data for plurality of locations 201, 203, 205, determining viewing data for these locations and present secondary content/sub-video for inserting at these locations based on viewing/gazing or selecting data of these locations  – see include, but not limited to, figures 2-7, 10,  paragraphs 0050, 0077 -0078). Kweon also discloses locations 201, 203, 205 within 360 degree video (para. 0050, 0054-0055).
0074, 0085, 0089). 
Thus, the combination of the references discloses all claim limitations in amended claim 1 and claim 13, including “in response to the request, tracking the plurality of secondary content viewport viewing parameters received in the MPD for the plurality of secondary content viewport within the 360 degree video…”
It is further noted that the teaching of “tracking the plurality of secondary content viewport viewing parameters received in the MPD for the plurality of secondary content viewport within video” is well-known in the art. See for example, US 2018/0157926 (figures 4, 6, 9, paragraphs 0006, 0023, 0025, 0033), US 20170223083 (paragraphs 0013-0016); US 9582516 (col. 2, line 49-col. 3, line 22). 
For the reason given above, rejection of claims 1-6, 8-9, 11-18, 25-28 are analyzed as discussed below.
Claims 7, 10, 19-24  have been canceled.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-9, 11-18, 25-28  are rejected under 35 U.S.C. 103 as being unpatentable over Tinsman et al. (U.S 2013/0031582 A1) and in view of Kweon et al. .

Note: all documents that are directly or indirectly incorporated by references in their entireties in Tinsman including Ser. No.10/046,618 (corresponding to Ser. No.  20020174425-referred to as Markel’425), 10/688067 (corresponding to 20040210942-referred to as ‘942), Ser. No. 10688075 (U.S 20040261100-referred to as Huber’s100), Ser. No. 10/212289 (U.S 2003/0028873- referred to as ‘873), Ser. No. 10/103,545 (U.S 20020147987 –referred to as ‘987) Ser. No. 10/357155 (U.S 20030149983 –hereinafter referred to as Markel), Ser. No. 10/076,950 (20020131511 – referred to as Zenoni), Ser. No. 09/941,148 (20020126990 – referred to as Rasmussen), Ser. No. 09933928 (U.S 20020067678 –referred to as Peliotis) Ser. No. 10/080996 (U.S 20020120931), Ser.No.10/403317 (20040031062-referred to as ‘062), Ser. No. 10099054 (20020133817 –referred to as ‘817) –see include, but are not limited to, paragraphs 0041, 0068-0069, 0083, 0090, 0092, 0116) are treated as part of the specification of Tinsman (see include, but are not limited to, Tinsman: paragraphs 0001, 0044, 0072, 0088, 0095, 0097, 0120, 0140, 0143, 0149..) are treated as part of the specification of Tinsman (see MPEP 2163.07b).
It is further noted that limitation such as “configured to” recited in the claims 13-19 and 21 could be considered as language that suggests or makes optional but does not require the functions/steps to be performed or does not limit a claim to a particular structure (see MPEP 2111.04.)


	receiving a plurality of secondary content viewport locations associated with a plurality of secondary content viewport within a video (e.g., receiving a plurality of secondary content/advertisement viewing locations for interactive content, hotspots with ad placement/contour data, blank space, etc. associated with a plurality of secondary content viewports within the video – see include, but are not limited to, figures 1, 7-8, 13-15, 18, 21 -27, 37, paragraphs 0099, 0106, 0110, 0121, 0130-0133, 0138, 0140, 0143); 
	receiving a request for tracking a plurality of secondary content viewport viewing parameters for the plurality of secondary content viewports in a media representation description (MPD) (read on receiving a request/command with trigger such as start trigger, and/or tracking information from transmission station, producer, etc. for tracking of secondary content viewing parameters of interactive areas/hotspot with selection(s)/clicks/responses associated with the ad placements, black spaces, etc. of the object/hotspots in the media presentation description provided with video signal – see include, but are not limited to, figures 1, 7-8, 13-15, 18, 21 -27, 37, paragraphs 0044, 091, 0106, 0110, 0116, 0121, 0138, 0140, 0142-0145, 0150, 0161; Markel’425: figure 9, paragraphs 0039, 0052-0053 and discussion in “Response to Arguments” above);
 	in response to the request, tracking the plurality of secondary content viewport viewing parameters received in MPD for the plurality of secondary content viewports, wherein the plurality of viewport parameters are based on statistical viewing data for the plurality of the secondary content viewport locations associated with the plurality of secondary content viewports determined from a viewer’s viewing data (in response to the request, tracking the plurality of secondary content viewing parameters of selection(s)/click(s) of the ad placement, interactive icon/location of hotspots and a viewer’ viewing position to select advertisement, wherein the plurality of content viewport viewing parameters of interactive areas/hotspots, etc. are based on viewer’s selection/activation orientation/movement– see include, but are not limited to, figures 1, 7-8, 13-15, 18, 21 -27, 32-33, 37, paragraphs 0099-0102, 0110, 0121 0130, 0132, 0140, 0143-0145, 0150; Markel: figures 3A-3C, 7 and discussion in “response to arguments” above); 
	determining selection information from the statistical viewing data for the plurality of secondary content viewport locations associated with the plurality of secondary content viewports (determining information of selections/clicking from viewing data for the plurality locations of interactive icons/hotspots associated with the plurality of interactive region/areas – see discussion in “response to arguments” above and Tinsman: figures 8, 13-15, 18, 21 -27, 33, 37, paragraphs 0044, 091, 0106, 0110, 0116, 0121, 0138, 0140, 0142-0145, 0150, 0161); and
 	presenting a secondary content at a secondary content insertion location based on information from the statistical viewing data for the plurality of secondary content viewport locations associated with the plurality of the secondary content viewports (presenting a secondary content such as selected advertisement/local advertisement at advertisement insertion location based on selection/click from viewing data of interactive icon/hotspot/ad placement spaces - figures 1, 7-8, 13-15, 18, 21 -27, 32-33, 36-37, paragraphs 0099-0102, 0110, 0121 0130, 0132, 0140, 0143-0145, 0150, 0161, 0174-0176, 0192).  
	Tinsman does not explicitly disclose the video is 360 degree video and tracking based on a viewer’s viewing orientation, determining a number of view counts from the statistical viewing data.

Kweon discloses a method of presenting secondary content in a 360 degree video (presenting 360 degree video content comprising sub-video – see include, but are not limited to, paragraphs 0045, 0050, 0054-0055), comprising: 
	receiving a plurality of secondary content viewport locations associated with a plurality of secondary content viewports within a 360 degree video (receiving a plurality of content locations for a plurality of content viewports associated with portions 201, 203, 205 – see include, but are not limitation to, figures 2, 3, 5, 7, 9, 12, paragraphs 0050, 0053, 0076 -0078); 
tracking the plurality of secondary content viewport viewing parameters for the secondary content viewports within the 360 degree video, wherein the plurality of content viewport viewing parameters are based on the secondary content viewport locations associated with the secondary content viewports and a viewer's viewing orientation (tracking user option information based on viewing parameters of spots within 360 degree video (for example, head clicking spots) that the user is looking at (user’s viewpoint) by plurality of sensors that track user’s head movement – see include, but are not limited to, paragraphs 0077-0078, 0086);
determining viewing information from viewing data for plurality of secondary content viewport locations associated with the plurality of secondary content viewports within the 360 degree video (determining viewing information for viewing locations associated with the spots within the 360 degree video – see include, but are not limited to, paragraphs 0077-0078, 0086); and 
 	presenting a secondary content at a secondary content insertion location based on the secondary content viewports (presenting sub-content at the sub content location based on point that user is looking at – see include, but are not limited to, figures 4-5, 7-10, paragraphs 0078, 0082, 0086, 0131).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Tinsman with the teachings including 360 degree video and tracking content viewport viewing parameter based on a viewer’s viewing orientation as taught by Kweon in order to yield predictable result such as improving convenience for viewing various levels of image qualities (paragraphs 0008, 0011, 0049-0050).

Krasadakis or Diao or Krafka (hereinafter referred to as Krasadakis/Diao/Krafka) discloses tracking plurality of content viewport viewing parameters for plurality of content viewports within video, wherein the plurality of content viewport viewing parameters are based on statistical viewing data for the plurality of content viewport locations associated with the plurality of content viewports determined from a viewer’s viewing orientation (tracking repetitions or number of views, eye gaze, or pose data/interactions for content of plurality of UI windows/nodes/regions within the video, wherein the plurality of content viewport viewing parameters of UI windows/nodes/regions are based on statistical viewing data, frequently views, repetitions, etc. for the locations/regions/nodes associated with viewports/locations/regions/nodes determined from viewer’s viewing orientation/direction/eye gaze/pose data/direction– see discussion in “response to arguments” above and include, but not limited to, Krasadakis: 0017, 0021, 0043-0044, 0055, 0057; Diao: figures 2, 4B, 6, 8, 20-22, paragraphs 0046, 0047, 0053, 0062, 0066, 0074, 0085, 0089; Krafka: figures 4, 6, 9, paragraphs 0006, 0023, 0025, 0031-0034, 0054-0056);
	determining a number of view counts (view counts/repetitions/number of times an image region is positioned in a general center of the viewport, etc.) from the statistical viewing data from the statistical viewing data for the plurality of secondary content viewport locations associated with the plurality of secondary content viewports within the video (see discussion in “response to arguments” above and include, but not limited to, Krasadakis: 0017, 0021, 0043-0044, 0055, 0057; Diao: figures 2, 4B, 6, 8, 20-22, paragraphs 0046, 0047, 0053, 0062, 0066, 0074, 0085, 0089; Krafka: figures 4, 6, 9, paragraphs 0031, 0033-0034, 0054-0056); and 
	presenting a secondary content at content insertion location based on the number of view counts from the statistical viewing data for the plurality of secondary content viewport locations associated with the plurality of secondary content viewports within the video (presenting secondary content/queue content at the insertion location of UI window/node based on the number of counts/repetitions from the viewing/selection or combination of gaze status results for the plurality of locations of windows/nodes  - see discussion in “response to arguments” above and include, but not limited to, Krasadakis: 0017, 0021, 0043-0044, 0055, 0057-0058, 0070, 0081; Diao: figures 2, 4B, 6, 8, 20-22, paragraphs 0042, 0046-0048, 0053, 0062-0063, 0066, 0074, 0085, 0089, 0109; Krafka: figures 4, 6, 9, paragraphs  0033-0034, 0054-0056).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tinsman in view of Kweon with the teachings including tracking and determining number of view counts from the statistical viewing data as taught by either Krasadakis or Diao or Krafka in order to yield predictable results such as providing useful data in analyzing the user’s experience (see Krasadakis: para. 0017, 0021) or improve accuracy of tracking viewing data (see for example, para. 0074) or to accurately reflect viewers’ attention and determining popularity of viewing certain locations for targeting secondary content (Krafka: paragraphs 0004, 0005, 0056)..

Regarding claim 2, Tinsman in view of Kweon and Krasadakis/Diao/Krafka discloses the method of claim 1, further comprising: determining a secondary content insertion position and a size of the secondary content based on the plurality of secondary content viewport viewing parameters (determining a position/location and size for insertion of advertisement based on viewing parameters associated with the selected ad placement, contour data, regions of hotspots/viewports, etc. – see include, but not limited to, Tinsman: figures 12, 18-25, 32-33, 36-37, paragraphs 0097, 0106, 0122, 0138-0144, 0150; Kweon: figures 2-3, 0050, 0077-0078; Krasadakis: paragraphs 0017, 0021, 0058, 0070, 0081; Diao: paragraphs 0042, 47-48, 0053, 0062-0063, 0074, 0109; Krafka: figures 1, 4, 6, 9, paragraphs 0031, 0033-0034, 0054-0056).  

Regarding claim 3, Tinsman in view of Kweon and Krasadakis/Diao/Krafka discloses the method of claim 1, further comprising: determining the secondary content for insertion based on the number of counts for the plurality of secondary content viewport locations of secondary content viewports (see include, but not limited to, Tinsman: figures 12, 18-25, 32-33, 36-37, paragraphs 0097, 0106, 0122, 0138-0144, 0150; Kweon: figures 2-3, 0050, 0077-0078; Krasadakis: paragraphs 0017, 0021; Diao: para. 0062, 0074; Krafka: paragraphs 0031, 0033-0034, 0054-0056).  

Regarding claim 4, Tinsman in view of Kweon and Krasadakis/Diao/Krafka discloses the method of claim 1, further comprising: sending the tracked plurality of secondary content viewport viewing parameter to a secondary content decision server (sending tracked secondary content viewing parameter with selection/request/interaction to a server for selecting of the advertisement or secondary content to be inserted – see include, but not limited to, Tinsman: figures 12, 18-25, 32-33, 36-37, paragraphs 0097, 0106, 0122, 0138-0144, 0150; Kweon: figures 2-3, 0050, 0077-0078; Krasadakis: paragraphs 0017, 0021; Diao: para. 0062, 0074); and 
in response to the sending, receiving the secondary content insertion location and an indication of the secondary content for insertion (e.g., in response to the sending of request, user’s viewpoint, receiving the location for inserting advertisement or sub-content and an indication of the advertisement or sub-content associated with selected/viewpoint for insertion – see include, but not limited to, Tinsman: figures 1, 12, 18-25, 32-33, 36-37, paragraphs 0097, 0106, 0122, 0138-0144, 0150; Kweon: figures 2-3, 0050, 0077-0078, 0086; Krasadakis: paragraphs 0017, 0021, 0058, 0070, 0081; Diao: paragraphs 0042, 47-48, 0053, 0062-0063, 0074, 0109; Krafka: figures 7-9, paragraphs 0031, 0033-0034, 0054-0056).  

Regarding claim 5, Tinsman in view of Kweon and Krasadakis/Diao/Krafka discloses the method of claim 4, wherein the tracked plurality of secondary content viewport viewing parameters are sent in a secondary content request to the secondary content decision server (parameters of selections/repetitions, number of times an image is positioned/selected in a general center, etc. are sent in secondary content request to the advertisement in response to each selection/click of another object or another hotspot embedded in video– see include, but not limited to, Tinsman: figures 1, 12, 18-25, 32-33, 36-37, paragraphs 0097, 0106, 0122, 0138-0144, 0150; Kweon: figures 2-3, 0050, 0074, 0077-0078, 86-87, 89; Krasadakis: paragraphs 0017, 0021, 0058, 0070, 0081; Diao: paragraphs 0042, 47-48, 0053, 0062-0063, 0074, 0109; Krafka: figures 7-9, paragraphs 0031, 0033-0034, 0054-0056).  

Regarding claim 6, Tinsman in view of Kweon and Krasadakis/Diao/Krafka discloses the method of claim 4, wherein the secondary content insertion location is selected by the secondary content decision server based on the plurality of secondary content viewport viewing parameters (secondary content insertion location is selected by the secondary content decision server such as head end/local server based on the selection/click of interactive icon or hot spot – see include, but not limited to, Tinsman: figures 1, 12, 18-25, 32-33, 36-37, paragraphs 0097, 0106, 0122, 0138-0144, 0150, 0161; Kweon: figures 2-3, 0050, 0074, 0077-0078, 86-87, 89; Krasadakis: paragraphs 0058, 0070, 0081; Diao: paragraphs 0042, 47-48, 0053, 0062-0063, 0109; Krafka: figures 7-9, paragraphs 0031, 0033-0034, 0054-0056).  

Regarding claim 8, Tinsman in view of Kweon and Krasadakis/Diao/Krafka discloses the method of claim 1, wherein the plurality of secondary content viewport locations associated with the plurality of secondary content viewports and the request for tracking the plurality of secondary content viewport viewing parameters are received in the (MPD) associated with the 360 degree video (ad replacement, blank space, contour data, region information, etc. and triggers, tags, track information that is used to receive selection/click/viewing information of the interactive object, ad replacement, etc. are received in presentation description 216 associated with the 360 degree video – see include, but are not limited to, Tinsman: figures 1, 2, 6, 8, 13-16, 18, 21-24, 37, paragraphs 0054, 0056, 0111, 0121; Kweon: figures 2-5, paragraphs 0073-0075; Krasadakis: paragraphs 0017, 0021, 0058, 0070, 0081; Diao: paragraphs 0042, 47-48, 0053, 0062-0063, 0074, 0109; Krafka: figures 7-9, paragraphs 0031, 0033-0034, 0054-0056).  

Regarding claim 9, Tinsman in view of Kweon and Krasadakis/Diao/Krafka discloses the method of claim 1, wherein the plurality of secondary content viewport locations associated with the plurality of secondary content viewports and the request for tracking the plurality of secondary Preliminary Amendment - First Action Not Yet Receivedcontent viewport viewing parameters are received in the (MPD) associated with the 360 degree video (see similar discussion in the rejection of claim 8), and the method further comprising: receiving an updated MPD indicating the secondary content for insertion at the secondary content insertion location (receiving an updated presentation description indication another advertisement, sub-video for insertion at another location associated with another ad space/interactive area in the same or different scene – – see include, but are not limited to, Tinsman: figures 1, 2, 6, 8, 13-16, 18, 21-24, 37, paragraphs 0054, 0056, 0111, 0121; Kweon: figures 2-5, paragraphs 0073-0075; Krasadakis: paragraphs 0017, 0021, 0058, 0070, 0081; Diao: paragraphs 0042, 47-48, 0053, 0062-0063, 0074, 0109; see also Krafka: figures 6-9, paragraphs 0031, 0033-0034, 0054-0056).

Regarding claim 11, Tinsman in view of Kweon and Krasadakis/Diao/Krafka discloses the method of claim 1, further comprising: determining whether the viewer's viewing orientation falls within the plurality of secondary content viewport periodically (e.g., viewer’s head movement falls within the viewer port associated with a sub-content periodically after viewing another video); and 
 	updating the plurality of secondary content viewport viewing parameters for the  plurality of secondary content viewport based on the determining (updating the second content viewing parameter for the viewport based on determination that user looking/viewing another location associated with another advertisement/sub-video –see include, but not limited to, Tinsman: figures 1, 12, 18-25, 32-33, 36-37, paragraphs 0097, 0106, 0122, 0138-0144, 0150; Kweon: figures 2-3, 0050, 0074, 0077-0078, 86-87, 89; Huber’100: paragraph 0055, claim 16; a Markel (paragraph 0006), ‘817: paragraph 0033; Krasadakis: paragraphs 0058, 0070, 0081; Diao: paragraphs 0042, 47-48, 0053, 0062-0063, 0109; see also Krafka: figures 4,6-9, paragraphs 0031, 0033-0034, 0054-0056).  

Regarding claim 12, Tinsman in view of Kweon and Krasadakis/Diao/Krafka discloses the method of claim 1, wherein the request for tracking the plurality of secondary content viewport viewing parameters comprises a tracking duration that indicates a duration for tracking the plurality of secondary content viewport viewing parameters (see include, but are not limited to, Markel425: paragraphs 006; Kweon: paragraphs 0077-0078, 92; Krasadakis: para. 0017, 0021), a secondary content viewport viewing identifier (viewing identifier associated with advertisement, sub-content/chunk– see include, but not limited to, Tinsman: figures 8-15, 18-25, 32-33, 36-37, paragraphs 0052, 0056, 0090, 0116, 0172; Kweon: figures 2-5, paragraphs 0077-0078, 0087-0089; see also Krafka: figures 4,6-9, paragraphs 0031, 0033-0034, 0054-0056), and a secondary content viewport classification frequency (classification frequency based on number of display, channel, scene, category, playlist, etc. – see include, but are not limited to, Tinsman: figures 8-15, 18-25, 32-33, 36-37, paragraphs 0144, 0172; Huber100: abstract, paragraphs 0043, 0055; ‘062: paragraphs 0032; Kweon: figures 2-5, paragraphs 050, 0077-0078, 0087-0089, 100; Krasadakis: paragraphs 0058, 0070, 0081; Diao: paragraphs 0042, 47-48, 0053, 0062-0063, 0109; see also Krafka: figures 4,6-9, paragraphs 0031, 0033-0034, 0054-0056).  

Regarding claim 13, limitations of a device that correspond to the limitations of the method in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Tinsman in view of Kweon and Krasadakis/Diao/Krafka discloses a device for presenting secondary content in a 360 degree video, the device comprising:
 	 a processor configured to: 
	receive a plurality of secondary content viewport locations associated with a plurality of secondary content viewport within a 360 degree video; 
 	receive a request for tracking a plurality of secondary content viewport viewing parameters for the plurality of secondary content viewports within the 360 degree video in a media representation description (MPD); 
 	in response to the request, track the plurality of secondary content viewport viewing parameters received in the MPD for the plurality of secondary content viewports within the 360 degree video, wherein the plurality of convent viewport viewing parameters based on statistical viewing data of the plurality of secondary content viewport Preliminary Amendment - First Action Not Yet Receivedlocations associated with the plurality of secondary content viewports determined from a viewer’s viewing orientation;
	determine a number of view counts from the statistical viewing data for the plurality of secondary content viewport locations associated with the plurality of secondary content viewports within the 360 degree video; and
	present a secondary content at a secondary content insertion location based on the number of view counts from the statistical viewing data for the plurality of secondary content viewport locations associated with the plurality of the secondary content viewports within the 360 degree video (see similar discussion in the rejection of claim 1 and include, but not limited to, Tinsman: figures 1, 2, 5, 32-33, paragraphs 0080-81, 208-212; Kweon: figures 2-3, 20-21; Markel’425: paragraphs 0039, 0052-0053; Krasadakis: paragraphs 0017, 0021, 0044, 0058, 0070, 0081; Diao: paragraphs 0042, 47-48, 0053, 0062-0063, 0074, 0109; see also Krafka: figures 1, 4,6-9, paragraphs 0031, 0033-0034, 0054-0056).  

Regarding claim 14, Tinsman in view of Kweon and Krasadakis/Diao/Krafka discloses the device of claim 13, wherein the processor is further configured to: determine a secondary content insertion position and a size of the secondary content based on the plurality of secondary content viewport viewing parameters (see similar discussion in the rejection of claim 2).  

Regarding claim 15, Tinsman in view of Kweon and Krasadakis/Diao/Krafka discloses the device of claim 13, wherein the processor is further configured to: determine the secondary content for insertion based on the number of view counts from the statistical viewing data for the plurality of secondary content viewport locations associated with the plurality of secondary content viewports (see similar rejection in claim 3).  

Regarding claim 16, Tinsman in view of Kweon and Krasadakis/Diao/Krafka discloses the device of claim 13, wherein the processor is further configured to: send the tracked plurality of secondary content viewport viewing parameters to a secondary content decision server; and in response to the sending, receive the secondary content insertion location and an indication of the secondary content for insertion (see similar discussion in the rejection of claim 4).  

Regarding claim 17, Tinsman in view of Kweon and Krasadakis/Diao/Krafka discloses the device of claim 16, wherein the tracked plurality of secondary content viewport viewing parameters are sent in a secondary content request to the secondary content decision server (see similar discussion in the rejection of claim 5).  

Regarding claim 18, Tinsman in view of Kweon and Krasadakis/Diao/Krafka discloses the device of claim 16, wherein the secondary content insertion location is selected by the secondary content decision server based on the plurality of secondary content viewport viewing parameters (see similar discussion in the rejection of claim 6).  

Regarding claim 25, Tinsman in view of Kweon and Krasadakis/Diao/Krafka discloses the method of claim 1, wherein the number of view counts from the statistical viewing data for the plurality of secondary content viewport locations associated with the plurality of secondary content viewports are determined by a set of counters (counters that counts number of views or repetitions – see include, but not limited to, Krasadakis: paragraphs 0017, 0021, 0044, 0055; Diao: paragraph 0074, 0062; see also Krafka: figures 4,6-9, paragraphs 0031, 0033-0034, 0054-0056).  

Regarding claim 26, Tinsman in view of Kweon and Krasadakis/Diao/Krafka discloses the device of claim 13, wherein the number of view counts from the statistical viewing data for the plurality of secondary content viewport locations associated with the plurality of secondary content viewports are determined by a set of counters (set of counters that determines number of views, or repetitions of plurality of windows, nodes– see include, but not limited to, Krasadakis: paragraphs 0017, 0021, 0044, 0055; Diao: paragraph 0074, 0062; see also Krafka: figures 4,6-9, paragraphs 0031, 0033-0034, 0054-0056).  

Regarding claim 27, Tinsman in view of Kweon and Krasadakis/Diao/Krafka discloses the method of claim 12, wherein the tracking duration is for a period, a part of a period, or over an entire streaming session (tracking duration is for a duration, period, or window, certain time frame– see include, but are not limited Krasadakis: para. 0017, 0021, 0044, 0081; Diao: para. 0074; see also Krafka: paragraphs 0010, 0021, 0028,  0031, 0033-0034, 0055).  

Regarding claim 28, Tinsman in view of Kweon and Krasadakis/Diao/Krafka discloses the device of claim 13, wherein the request for tracking the plurality of secondary content viewport viewing parameters comprises a tracking duration for a period, a part of a period, or over an entire streaming session (see similar discussion in the rejection of claim 27 above).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Davies et al. (US 20170366867) discloses systems and methods for displaying thermorgraphic characteristics within a broadcast.
	Maze et al. (US 20170223083) discloses methods, devices, and computer programs for improving streaming of partitioned timed metadata.
	McKinnon et al. (US 9582516) discloses wide area augmented reality location-based services.
	Dal Mutto et al. (US 9507417) discloses systems and methods for implementing head tracking based graphical user interface that incorporate gesture reactive interaction objects.
	Cole et al. (US 20160253795) discloses calibration for immersive content system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
November 19, 2021